UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2014 – June 30, 2014 Item 1: Reports to Shareholders Semiannual Report | June 30, 2014 Vanguard Balanced Index Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 27 Trustees Approve Advisory Arrangement. 29 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended June 30, 2014 Total Returns Vanguard Balanced Index Fund Investor Shares 5.71% Admiral™ Shares 5.77 Signal® Shares 5.74 Institutional Shares 5.77 Balanced Composite Index 5.83 Mixed-Asset Target Allocation Growth Funds Average 5.47 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2013, Through June 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $27.52 $28.84 $0.245 $0.000 Admiral Shares 27.52 28.84 0.262 0.000 Signal Shares 27.23 28.53 0.258 0.000 Institutional Shares 27.52 28.84 0.263 0.000 1 Chairman’s Letter Dear Shareholder, When 2014 began, bonds were mired in a slump and stocks were about to hit a rough patch of their own. Despite some challenges, however, both asset classes rallied and finished the half year with strong gains. Reflecting the positive outcome for stocks and bonds, Vanguard Balanced Index Fund returned almost 6% for the six months ended June 30, 2014. The performance was in line with its benchmark, the Balanced Composite Index, and a tick ahead of the average return of its peers. The Balanced Index Fund’s stocks—which make up about 60% of the portfolio’s assets and track the performance of the entire U.S. stock market as represented by the CRSP US Total Market Index—returned about 7%. The fund’s bond portion—which constitutes about 40% of assets and tracks the broad U.S. taxable bond market as represented by the Barclays U.S. Aggregate Float Adjusted Index—returned about 4%. As of June 30, the fund’s 30-day SEC yield for Investor Shares was 1.62%, down from 1.74% on December 31, 2013. Yields for the other share classes were somewhat higher, a result of their lower costs. 2 After starting the period slowly, stocks pushed higher Although U.S. stocks began the half year the top performers, followed by stocks of developed markets in Europe and then those of the Pacific region. with a January decline, they advanced in each of the next five months. Stocks were notably resilient, surging after dips caused by turmoil in Iraq and conflict in Ukraine. Citing the U.S. economy’s progress, the Federal Reserve since January has steadily trimmed its stimulative monthly bond-buying. At the same time, investors have been reassured by the Fed’s decision to keep interest rates low for an extended period. International stocks overall returned nearly 6%. Emerging-market stocks, which have rebounded sharply in recent months, were The period was strong for bonds as yields dropped and prices rose Bond prices spent most of the six months regaining the ground they lost in 2013. Over the period, the broad U.S. taxable bond market returned 3.93%. The yield of the benchmark 10-year Treasury note ended June at 2.54%, down from almost 3% on December 31. (Bond prices and yields move in opposite directions.) Municipal bonds returned 6.00% amid support from the broad bond market rally, investors’ greater appetite for tax-exempt income, and a decline in new issues. Market Barometer Total Returns Periods Ended June 30, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.27% 25.35% 19.25% Russell 2000 Index (Small-caps) 3.19 23.64 20.21 Russell 3000 Index (Broad U.S. market) 6.94 25.22 19.33 FTSE All-World ex US Index (International) 5.75 21.93 11.40 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.93% 4.37% 4.85% Barclays Municipal Bond Index (Broad tax-exempt market) 6.00 6.14 5.81 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.07 CPI Consumer Price Index 2.27% 2.07% 2.02% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 5.59%. In June, the European Central Bank made the unprecedented move of lowering a key interest rate below zero, to –0.10%, in an effort to avert deflation and induce banks to lend and thus fuel economic growth. Although the period was strong worldwide for bonds, it’s worth remembering that the current low yields imply lower future returns: As yields drop, the scope for further declines—and increases in prices—diminishes. Returns remained tiny for money market funds and savings accounts because of the Fed’s target of 0%–0.25% for short-term interest rates. All capitalizations, categories fueled fund’s stock performance Vanguard Balanced Index Fund’s stock portfolio, which invests across all market capitalizations and style segments, benefited from this broad diversification and the market’s mostly balanced strength over the period. Mid-cap stocks surpassed their large- and small-cap counterparts, and value stocks trumped growth. But all joined in the stock market’s solid showing, and your fund’s stocks were well positioned to participate, Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal Institutional Peer Group Shares Shares Shares Shares Average Balanced Index Fund 0.24% 0.09% 0.09% 0.08% 0.97% The fund expense ratios shown are from the prospectus dated March 28, 2014, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2014, the fund’s annualized expense ratios were 0.23% for Investor Shares, 0.09% for Admiral Shares, 0.09% for Signal Shares, and 0.08% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 with their wide exposure to the different capitalizations and categories. Your fund’s stock diversification also served it well on a sector basis: None of the ten industry sectors subtracted from results. The technology sector, the fund’s second largest, contributed the most to the return. Some of the nation’s largest hardware, software, semiconductor, and internet companies thrived over the period. Health care stocks also excelled. Productive pipelines for new medicines and the forecast of few patent expirations have helped biotechnology and pharmaceutical giants. The energy sector was also a strong area for the fund. Several factors helped oil and gas producers: geopolitical tensions in different parts of the globe that pressured supply, demand for natural gas during the severe U.S. winter, and the developing world’s growing reliance on oil. Financials, the fund’s largest sector, returned about 5%, as real estate investment trusts and a few banks offset some weakness among consumer finance and investment services firms. Surprise rally for bonds offered solid support The investment environment for bonds over the six months was far different from the one that existed in 2013, when yields rose and prices declined after the Fed said it would likely reduce its stimulative bond-buying program. Bonds experienced several months of volatility and overall negative returns last year; the Fed followed through on its plan and began winding down its purchases in January. (After the period’s close, the Fed revealed it would end the bond-buying program in October.) Despite regular withdrawals of stimulus over the recent half year, bond prices, in general, unexpectedly rose and yields drifted lower. Investors who exited the bond market in the second half of 2013 or sought safety in short-term maturities in anticipation of the Fed’s tapering its purchases missed out on the strong recovery that began early this year, particularly among longer-dated and lower-rated bonds. Various developments were behind the recovery, including winter-related weakness in the U.S. economy, slowing growth in China, strife in Iraq and Ukraine, and more accommodative monetary policies from central banks across the world. Government bonds returned 2.67%, with Treasuries slightly outpacing agency bonds. Investment-grade corporate bonds returned 5.68% as investors were willing to embrace more risk in their search for income. Don’t let complacency set your portfolio adrift At Vanguard, we often warn investors against letting their emotions become entangled with their investments. When the financial markets are in turmoil, for 5 example, we’ll caution investors not to let fear lead to rash decisions. But complacency can also stand in the way of achieving your financial goals. And lately, conditions have been ripe for complacency. Volatility, a hallmark of stock investing, seemed to have vanished during the half year, and returns were robust. In the more than five years since its March 2009 bottom, the broad U.S. stock market, as measured by the Russell 3000 Index, produced average annual returns of about 26%. That’s more than double the market’s historical average annual return. And in recent weeks, several indexes have reached all-time highs. The investment winds don’t always blow so favorably, of course. While the smooth sailing lasts, however, it creates risks of its own: In such a calm climate, it can be easy to lose sight of fundamentals, especially the importance of rebalancing. Without rebalancing—periodically adjusting your asset allocation so that it stays in line with your goals and risk tolerance—you can end up with a portfolio that’s very different from, and potentially riskier than, the one you intended to have. A potential advantage of the Balanced Index Fund is that it’s regularly rebalanced for you to its target allocation. Whether the market’s moving up, down, or sideways, we always encourage our clients to stay focused on Vanguard’s four keys for investment success: goals, balance, cost, and discipline. (You can read more about our principles in Vanguard’s Principles for Investment Success , available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 18, 2014 6 Balanced Index Fund Fund Profile As of June 30, 2014 Share-Class Characteristics Investor Admiral Signal Institutional Shares Shares Shares Shares Ticker Symbol VBINX VBIAX VBASX VBAIX Expense Ratio 1 0.24% 0.09% 0.09% 0.08% 30-Day SEC Yield 1.62% 1.76% 1.76% 1.77% Equity and Portfolio Characteristics CRSP US Total Market Fund Index Number of Stocks 3,409 3,720 Median Market Cap $45.5B $44.7B Price/Earnings Ratio 20.8x 20.9x Price/Book Ratio 2.7x 2.7x Return on Equity 17.7% 17.5% Earnings Growth Rate 14.4% 14.2% Dividend Yield 1.8% 1.8% Foreign Holdings 0.0% 0.0% Turnover Rate (Annualized) 41% — Short-Term Reserves 2.3% — Fix ed Income Characteristics Barclays Aggregate Float Adj Fund Index Number of Bonds 5,439 8,523 Yield to Maturity (before expenses) 2.1% 2.2% Average Coupon 3.2% 3.3% Average Duration 5.6 years 5.6 years Average Effective Maturity 7.7 years 7.6 years Total Fund Volatility Measures Balanced Composite CRSP US Total Index Market Index R-Squared 1.00 0.98 Beta 1.00 0.57 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Hardware 2.6% Exxon Mobil Corp. Integrated Oil & Gas 2.0 Google Inc. Internet 1.5 Microsoft Corp. Software 1.4 Johnson & Johnson Pharmaceuticals 1.4 Wells Fargo & Co. Banks 1.3 General Electric Co. Diversified Industrials 1.2 Chevron Corp. Integrated Oil & Gas 1.1 Berkshire Hathaway Inc. Reinsurance 1.1 JPMorgan Chase & Co. Banks 1.0 Top Ten 14.6% Top Ten as % of Total Net Assets 8.8% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated March 28, 2014, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2014, the annualized expense ratios were 0.23% for Investor Shares, 0.09% for Admiral Shares, 0.09% for Signal Shares, and 0.08% for Institutional Shares. 7 Balanced Index Fund Fund Asset Allocation Sector Diversification (% of equity exposure) CRSP US Total Market Fund Index Basic Materials 3.1% 3.1% Consumer Goods 9.8 9.8 Consumer Services 13.0 12.9 Financials 18.4 18.4 Health Care 12.2 12.2 Industrials 12.9 12.9 Oil & Gas 9.7 9.8 Technology 15.4 15.4 Telecommunications 2.2 2.2 Utilities 3.3 3.3 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.9% Finance 8.3 Foreign 5.8 Government Mortgage-Backed 21.1 Industrial 14.7 Treasury/Agency 43.1 Utilities 3.1 Other 1.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 63.6% Aaa 5.8 Aa 4.1 A 12.9 Baa 13.6 Credit-quality ratings are obtained from Barclays and are generally from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2003, Through June 30, 2014 For a benchmark description, see the Glossary. Note: For 2014, performance data reflect the six months ended June 30, 2014. Average Annual Total Returns: Periods Ended June 30, 2014 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 11/9/1992 16.23% 13.50% 2.69% 4.54% 7.23% Admiral Shares 11/13/2000 16.39 13.66 2.82 4.54 7.36 Signal Shares 9/1/2006 16.43 13.67 2.81 1 4.50 1 7.31 1 Institutional Shares 12/1/2000 16.40 13.69 2.85 4.54 7.39 1 Return since inception. See Financial Highlights for dividend and capital gains information. 9 Balanced Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of June 30, 2014 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Basic Materials † 428,858 1.9% Consumer Goods Procter & Gamble Co. 1,730,598 136,008 0.6% Coca-Cola Co. 2,517,066 106,623 0.5% PepsiCo Inc. 966,905 86,383 0.4% Philip Morris International Inc. 953,999 80,432 0.3% Consumer Goods—Other † 951,198 4.1% 1,360,644 5.9% Consumer Services Walt Disney Co. 1,004,539 86,129 0.4% Comcast Corp. Class A 1,467,020 78,750 0.3% Wal-Mart Stores Inc. 1,026,684 77,073 0.3% * Amazon.com Inc. 234,252 76,080 0.3% Home Depot Inc. 869,538 70,398 0.3% McDonald’s Corp. 630,617 63,528 0.3% Consumer Services—Other † 1,348,011 5.9% 1,799,969 7.8% Financials Wells Fargo & Co. 3,353,710 176,271 0.7% JPMorgan Chase & Co. 2,414,417 139,119 0.6% * Berkshire Hathaway Inc. Class B 1,047,640 132,589 0.6% Bank of America Corp. 6,730,876 103,454 0.4% Citigroup Inc. 1,837,069 86,526 0.4% Visa Inc. Class A 320,888 67,614 0.3% American Express Co. 676,273 64,158 0.3% Financials—Other † 1,779,917 7.7% 2,549,648 11.0% 10 Balanced Index Fund Market Percentage Value of Net Shares ($000) Assets Health Care Johnson & Johnson 1,803,847 188,718 0.8% Pfizer Inc. 4,068,223 120,745 0.5% Merck & Co. Inc. 1,874,257 108,426 0.5% * Gilead Sciences Inc. 979,635 81,222 0.4% AbbVie Inc. 1,011,410 57,084 0.3% Amgen Inc. 481,039 56,941 0.2% Health Care—Other † 1,084,218 4.7% 1,697,354 7.4% Industrials General Electric Co. 6,392,746 168,001 0.7% United Technologies Corp. 554,354 64,000 0.3% 3M Co. 419,003 60,018 0.3% Union Pacific Corp. 578,063 57,662 0.3% Industrials—Other † 1,440,655 6.2% 1,790,336 7.8% Oil & Gas Exxon Mobil Corp. 2,736,484 275,509 1.2% Chevron Corp. 1,213,331 158,400 0.7% Schlumberger Ltd. 827,017 97,547 0.4% ConocoPhillips 781,540 67,001 0.3% Oil & Gas—Other † 755,034 3.3% 1,353,491 5.9% Technology Apple Inc. 3,851,219 357,894 1.5% Microsoft Corp. 4,753,770 198,232 0.9% International Business Machines Corp. 647,210 117,320 0.5% * Google Inc. Class C 181,920 104,655 0.5% * Google Inc. Class A 178,450 104,334 0.4% Intel Corp. 3,170,431 97,966 0.4% Oracle Corp. 2,150,592 87,164 0.4% * Facebook Inc. Class A 1,268,724 85,372 0.4% QUALCOMM Inc. 1,076,833 85,285 0.4% Cisco Systems Inc. 3,279,890 81,505 0.3% Technology—Other † 814,403 3.5% 2,134,130 9.2% Telecommunications Verizon Communications Inc. 2,638,587 129,106 0.6% AT&T Inc. 3,318,929 117,357 0.5% Telecommunications—Other † 56,773 0.2% 303,236 1.3% Utilities † 459,137 2.0% Total Common Stocks (Cost $6,787,409) 13,876,803 60.2% 1 11 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.875% 4/30/17 84,125 84,270 0.4% United States Treasury Note/Bond 0.375% 2/15/16 82,564 82,654 0.3% United States Treasury Note/Bond 2.750% 11/15/42 68,535 61,039 0.3% United States Treasury Note/Bond 0.250% 7/15/15 59,520 59,576 0.3% United States Treasury Note/Bond 1.375% 9/30/18 58,575 58,492 0.2% United States Treasury Note/Bond 0.250% 5/15/16 58,200 58,036 0.2% United States Treasury Note/Bond 0.250%–10.625% 7/31/15–2/15/44 3,017,157 3,111,972 13.5% 3,516,039 15.2% Agency Bonds and Notes 2 Federal Home Loan Mortgage Corp. 0.500%–6.750% 7/17/15–7/15/32 110,868 114,352 0.5% 2 Federal National Mortgage Assn. 0.000%–7.250% 7/2/15–7/15/37 151,415 155,346 0.7% Agency Bonds and Notes—Other † 75,673 0.3% 345,371 1.5% Conventional Mortgage-Backed Securities 2,3,4 Fannie Mae Pool 2.000%–10.500% 9/1/14–7/1/44 792,754 841,913 3.7% 2,3,4 Freddie Mac Gold Pool 2.000%–10.000% 7/1/14–7/1/44 461,240 488,873 2.1% Ginnie Mae I Pool 3.000%–10.000% 9/15/14–7/1/44 154,170 166,553 0.7% Ginnie Mae II Pool 4.000% 7/1/44 62,000 66,330 0.3% Ginnie Mae II Pool 2.500%–7.000% 3/20/18–7/1/44 323,341 343,718 1.5% 1,907,387 8.3% Nonconventional Mortgage-Backed Securities 2,3,5 Fannie Mae Pool 1.438%–6.127% 11/1/33–12/1/43 31,094 32,407 0.1% 2,3,5 Freddie Mac Non Gold Pool 2.065%–5.867% 11/1/34–11/1/43 8,110 8,482 0.0% Ginnie Mae II Pool 2.000%–5.000% 7/20/38–12/20/43 14,999 15,729 0.1% 56,618 0.2% Total U.S. Government and Agency Obligations (Cost $5,748,129) 5,825,415 25.2% 6 Asset-Backed/Commercial Mortgage-Backed Securities (Cost $ 252,452) † 263,137 1.1% Corporate Bonds Finance 6 Banking † 488,002 2.1% Brokerage † 17,700 0.1% 6 Finance Companies † 64,233 0.3% Insurance † 122,458 0.5% Other Finance † 3,369 0.0% 6 Real Estate Investment Trusts † 60,201 0.3% 755,963 3.3% Industrial 6 Basic Industry † 132,039 0.6% 6 Capital Goods † 113,119 0.5% Communication † 226,779 1.0% 6 Consumer Cyclical † 176,502 0.8% 6 Consumer Noncyclical † 322,358 1.4% Energy XTO Energy Inc. 5.500%–6.250% 8/1/17–6/15/18 800 922 0.0% 6 Energy—Other † 172,986 0.7% Other Industrial † 1,930 0.0% 12 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Technology Apple Inc. 0.450%–4.450% 5/3/16–5/6/44 14,075 13,828 0.1% 6 Technology—Other † 118,967 0.5% 6 Transportation † 50,913 0.2% 1,330,343 5.8% Utilities 6 Electric † 177,492 0.8% 6 Natural Gas † 95,807 0.4% Other Utility † 5,855 0.0% 279,154 1.2% Total Corporate Bonds (Cost $2,253,085) 2,365,460 10.3% 6 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $510,047) † 522,995 2.3% Taxable Municipal Bonds (Cost $86,979) † 97,503 0.4% Temporary Cash Investments 7 U.S. Government and Agency Obligations † 3,600 0.0% Shares Money Market Fund Vanguard Market Liquidity Fund 0.111% 616,540,292 616,540 2.7% Total Temporary Cash Investments (Cost $620,140) 620,140 2.7% 1 10 Total Investments (Cost $16,258,241) 23,571,453 102.2% Other Assets and Liabilities Other Assets 175,643 0.8% Liabilities 9 (688,007) (3.0%) (512,364) (2.2%) Net Assets 23,059,089 100.0% At June 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 15,722,347 Overdistributed Net Investment Income (3,534) Accumulated Net Realized Gains 26,416 Unrealized Appreciation (Depreciation) Investment Securities 7,313,212 Futures Contracts 648 Net Assets 23,059,089 Investor Shares—Net Assets Applicable to 107,234,611 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,092,299 Net Asset Value Per Share—Investor Shares $28.84 13 Balanced Index Fund Amount ($000) Admiral Shares—Net Assets Applicable to 391,619,505 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 11,293,213 Net Asset Value Per Share—Admiral Shares $28.84 Signal Shares—Net Assets Applicable to 62,319,871 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,777,882 Net Asset Value Per Share—Signal Shares $28.53 Institutional Shares—Net Assets Applicable to 239,103,014 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,895,695 Net Asset Value Per Share—Institutional Shares $28.84 See Note A in Notes to Financial Statements. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 5 0 largest holdings and, in total for any issuer, represent 1 % or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 6
